UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-26020 DIGITAL ANGEL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1641533 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 490 Villaume Avenue, South St. Paul, Minnesota (Address of Principal Executive Offices) (Zip Code) (651) 455-1621 Registrant’s Telephone Number, Including Area Code (Former Name, Former Address and Formal Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer £ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyR (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class OutstandingatSeptember 7, 2011 Common Stock, $.01 par value per share 29,886,044 shares Explanatory Note The sole purpose of this amendment to our Quarterly Report on Form 10-Q for the quarterly period ended June30, 2011, originally filed with the Securities and Exchange Commission on August19, 2011, is to furnish Exhibit 101 to the Form 10-Q, Exhibit 101 to this report contains the XBRL (eXtensible Business Reporting Language) Interactive Data Files for the financial statements and notes included in Part 1, Item1 of the Form 10-Q. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above. This amendment speaks as of the original filing date of the Form 10-Q, does not reflect subsequent events occurring after the original filing date of the Form 10-Q and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files contained in Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Section11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS ExhibitNo. DescriptionofExhibit * Business Purchase Agreement among Signature Industries Limited, McMurdo Limited and Digital Angel Corporation dated June 15, 2011 * Agreement Amending the Business Purchase Agreement among Signature Industries Limited, McMurdo Limited and Digital Angel Corporation dated June 15, 2011 * Management Services Agreement between Signature Industries Limited and Kannad SAS dated June 15, 2011 * Indemnification Agreement between Digital Angel Corporation (“Parent”) and Patricia M. Petersen (“Indemnitee”) dated July 22, 2011 * Indemnification Agreement between Digital Angel Corporation (“Parent”) and Joseph J. Grillo (“Indemnitee”) dated July 22, 2011 * Amendment to Employment Agreement between Digital Angel Corporation and Joseph J. Grillo dated May 6, 2011 (filed as Exhibit 10.1 to the Current Report on Form 8-K filed with the Commission on May 12, 2011) * Stock Purchase Agreement by and between Allflex USA, Inc. and Digital Angel Corporation dated as of May 6, 2011 (filed as Annex A to the Registrant’s definitive proxy statement filed with the Commission on May 26, 2011) * Form of Escrow Agreement made by and among AllFlex USA, Inc. (“Purchaser”), Digital Angel Corporation (“Seller”) and Wells Fargo National Association, as Escrow Agent(filed as Annex B to the Registrant’s definitive proxy statement filed with the Commission on May 26, 2011) * Letter Agreement between Lorraine M. Breece and Digital Angel Corporation dated July 14, 2011 (filed as Exhibit 10.1 to the Current Report on Form 8-K filed with the Commission on August 4, 2011) * Certification by Joseph J. Grillo, Chief Executive Officer and President, pursuant to Exchange Act Rules13a-14(a) and 15d-14(a) * Certification by Lorraine M. Breece, Chief Financial Officer, pursuant to Exchange Act Rules13a-14(a) and 15d-14(a) * Certification Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 ** 101.INS XBRL Instance ** 101.SCH XBRL Taxonomy Extension Schema ** 101.CAL XBRL Taxonomy Extension Calculation ** 101.DEF XBRL Taxonomy Extension Definition ** 101.LAB XBRL Taxonomy Extension Labels ** 101.PRE XBRL Taxonomy Extension Presentation * Previously Filed ** Pursuant to Rule406T of RegulationS-T the interactive files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those Sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DIGITAL ANGEL CORPORATION (Registrant) Date: September 8, 2011 By: /s/ Lorraine M. Breece Name: Lorraine M. Breece Title: Chief Financial Officer (Duly Authorized Officer)
